PER CURIAM.
This is an appeal from an order determining that the Court has personal jurisdiction over three Tennessee citizens, Thomas Frist, Jr., Nat Winston and Thomas Frist, Sr.
We reverse because the complaint fails to include sufficient factual allegations as a basis for such jurisdiction and because these three defendants lack the requisite minimum contacts with the State of Florida to satisfy due process requirements. Bloom v. A.H. Pond Co., 519 F.Supp. 1162, 1168-1171 (S.D.Fla.1981); Bank of Wessington v. Winters Government Securities Corporation, 361 So.2d 757, 760 (Fla. 4th DCA 1978); McLean Financial Corporation v. Winslow Loudermilk Corporation, 509 So.2d 1373 (Fla. 5th DCA 1987); Excel Handbag Company v. Edison Brothers Stores, Inc., 428 So.2d 348, 350 (Fla. 3d DCA 1983).
REVERSED.
GLICKSTEIN, WALDEN and GUNTHER, JJ., concur.